DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The Information Disclosure Statement filed 16 October 2020 has been fully considered by Examiner.  An annotated copy is included with the present Office Action.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (US-2018/0367787) in view of Mogalapalli (US-2018/0205926).
	Regarding claim 1:  Nakajima discloses a method for analyzing a three-dimensional model of an object (fig 7, [0069]-[0074], and [0094]-[0095] of Nakajima), the method comprising: obtaining the three-dimensional model generated based on images of the object (figs 7-10, [0069], [0074]-[0075], [0085], and [0090] of Nakajima), the images being imaged by respective cameras from respective viewpoints, the three-dimensional model including three-dimensional points each of which indicating a position of the object (fig 7(RA,RB,RC), and [0089]-[0090] of Nakajima); obtaining camera parameters of at least one camera among the respective cameras ([0065]-[0066], and [0086]-[0087] of Nakajima – position, orientation, depth, and other camera parameters); generating, based on the camera parameters and the three-dimensional model, a depth image indicating a distance between the at least one camera and the object ([0066] and [0069] of Nakajima – depth information added to the frame images FMR); and generating a foreground image indicating an area in which the object is present in at least one image among the images, the at least one image being imaged by the at least one camera (figs 8-10, [0074], [0094], and [0098] of Nakajima – foreground image (FMW) for each viewpoint (A,B,C)).
	Nakajima does not disclose comparing the depth image and the foreground image to determine whether there is a deficiency of a three-dimensional point in the three-dimensional model; and outputting deficiency information if it is determined that there is the deficiency of the three-dimensional point in the three-dimensional model.
	Mogalapalli discloses comparing the depth image and the foreground image to determine whether there is a deficiency of a three-dimensional point in the three-dimensional model (figs 3-4, [0205]-[0206], and [0211]-[0213] of Mogalapalli); and outputting deficiency information if it is determined that there is the deficiency of the three-dimensional point in the three-dimensional model ([0213]-[0219] of Mogalapalli – deficiency (error) information output in order to perform corrections).
	Nakajima and Mogalapalli are analogous art because they are from the same field of endeavor, namely 3D image data capture and processing using multiple cameras at various positions and orientations.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to compare the depth image and the foreground image to determine whether there is a deficiency of a three-dimensional point in the three-dimensional model; and output deficiency information if it is determined that there is the deficiency of the three-dimensional point in the three-dimensional model, as taught by Mogalapalli.  The motivation for doing so would have been to obtain a more accurate 3D imaging result.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nakajima according to the relied-upon teachings of Mogalapalli to obtain the invention as specified in claim 1.
	Regarding claim 2:  Nakajima in view of Mogalapalli discloses the method according to claim 1 (as rejected above), wherein in the comparing, the depth image and the foreground image are converted into binary images, and the binary image of the depth image and the binary image of the foreground image are compared ([0205] and [0211] of Mogalapalli – all image data and depth data binarized as digitised RGB data before comparisons).  Nakajima and Mogalapalli are combined for the reasons set forth above with respect to claim 1.
	Regarding claim 3:  Nakajima in view of Mogalapalli discloses the method according to claim 1 (as rejected above), wherein in the outputting, if it is determined that there is the deficiency of the three-dimensional point in the three-dimensional model, a deficient portion in the three-dimensional model is compensated with a three-dimensional point generated by estimating the deficient portion using the images, and a three-dimensional model obtained by compensating the deficient portion with the three-dimensional point generated is outputted ([0205] of Mogalapalli – ‘The present embodiment removes these bad regions to avoid their incorporation into the final 3D immersion construct.’).  Nakajima and Mogalapalli are combined for the reasons set forth above with respect to claim 1.
	Regarding claim 4:  Nakajima in view of Mogalapalli discloses the method according to claim 3 (as rejected above), wherein in the outputting, attribute information is given to the three-dimensional point with which the three-dimensional model is compensated, the attribute information indicating that the three-dimensional point to which the attribute information is given is a three-dimensional point with which the three-dimensional point is compensated, and the deficiency information is indicated in the attribute information ([0204]-[0206] of Mogalapalli – error information included in camera attribute data as depth maps and depth map regions of poor quality).  Nakajima and Mogalapalli are combined for the reasons set forth above with respect to claim 1.
	Regarding claim 5:  Nakajima in view of Mogalapalli discloses the method according to claim 1 (as rejected above), further comprising: obtaining viewpoint information which indicates at least one of a position or an orientation of a viewpoint relative to the three-dimensional model outputted (figs 7-10, and [0094]-[0099] of Nakajima); generating, using the three-dimensional model, the viewpoint information, the camera parameters, and the images, a free viewpoint image in which the three-dimensional model is viewed from the viewpoint indicated in the viewpoint information (figs 7-10, and [0087]-[0094] of Nakajima); and when the deficiency information corresponding to the three-dimensional model is obtained, outputting a composite image for displaying the free viewpoint image generated and identification information indicating that the free viewpoint image is generated using a three-dimensional model (figs 3-6, [0081]-[0082], [0089]-[0092], and [0205] of Mogalapalli) including a deficiency, the deficiency being indicated in the deficiency information ([0204]-[0206] of Mogalapalli – error information included in camera attribute data as depth maps and depth map regions of poor quality).  Nakajima and Mogalapalli are combined for the reasons set forth above with respect to claim 1.
	Regarding claim 6:  Nakajima in view of Mogalapalli discloses the method according to claim 5 (as rejected above), wherein the identification information is indicated in an area which corresponds to the deficient portion in the three-dimensional model, the area being displayed in a particular display mode in the free viewpoint image of the composite image (figs 3-4, [0081]-[0082], [0169]-[0170], and [0205]-[0206] of Mogalapalli).  Nakajima and Mogalapalli are combined for the reasons set forth above with respect to claim 1.
	Regarding claim 7:  Nakajima in view of Mogalapalli discloses the method according to claim 1 (as rejected above), wherein the camera parameters include a first parameter and a second parameter indicating a position of the at least one camera and a camera pose of the at least one camera, respectively (fig 7 and [0076]-[0080] of Nakajima).
	Regarding claim 8:  Nakajima in view of Mogalapalli discloses the method according to claim 1 (as rejected above), wherein the foreground image indicates that the object present in the foreground image is a moving object (figs 8-10, fig 17, [0094]-[0098], and [0129]-[0133] of Nakajima).
	Regarding claim 9:  Nakajima discloses a device (fig 3 and [0064] of Nakajima) for analyzing a three-dimensional model of an object (fig 7, [0069]-[0074], and [0094]-[0095] of Nakajima), the device comprising: a processor (fig 3(66) and [0070] of Nakajima); and memory (fig 3(64) and [0071] of Nakajima), wherein using the memory, the processor: obtains the three-dimensional model generated based on images of the object (figs 7-10, [0069], [0074]-[0075], [0085], and [0090] of Nakajima), the images being imaged by respective cameras from respective viewpoints, the three-dimensional model including three-dimensional points each of which indicating a position of the object (fig 7(RA,RB,RC), and [0089]-[0090] of Nakajima); obtains camera parameters of at least one camera among the respective cameras ([0065]-[0066], and [0086]-[0087] of Nakajima – position, orientation, depth, and other camera parameters); generates, based on the camera parameters and the three-dimensional model, a depth image indicating a distance between the at least one camera and the object ([0066] and [0069] of Nakajima – depth information added to the frame images FMR); generates a foreground image indicating an area in which the object is present in at least one image among the images, the at least one image being imaged by the at least one camera (figs 8-10, [0074], [0094], and [0098] of Nakajima – foreground image (FMW) for each viewpoint (A,B,C)).
	Nakajima does not disclose comparing the depth image and the foreground image to determine whether there is a deficiency of a three-dimensional point in the three-dimensional model; and outputting deficiency information if it is determined that there is the deficiency of the three-dimensional point in the three-dimensional model.
	Mogalapalli discloses comparing the depth image and the foreground image to determine whether there is a deficiency of a three-dimensional point in the three-dimensional model (figs 3-4, [0205]-[0206], and [0211]-[0213] of Mogalapalli); and outputting deficiency information if it is determined that there is the deficiency of the three-dimensional point in the three-dimensional model ([0213]-[0219] of Mogalapalli – deficiency (error) information output in order to perform corrections).
	Nakajima and Mogalapalli are analogous art because they are from the same field of endeavor, namely 3D image data capture and processing using multiple cameras at various positions and orientations.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to compare the depth image and the foreground image to determine whether there is a deficiency of a three-dimensional point in the three-dimensional model; and output deficiency information if it is determined that there is the deficiency of the three-dimensional point in the three-dimensional model, as taught by Mogalapalli.  The motivation for doing so would have been to obtain a more accurate 3D imaging result.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nakajima according to the relied-upon teachings of Mogalapalli to obtain the invention as specified in claim 9.
	Regarding claim 10:  Nakajima discloses a non-transitory computer-readable recording medium for use in a computer, the recording medium having a computer program recorded thereon for causing the computer to execute a method (fig 3(64) and [0070]-[0071] of Nakajima) for analyzing a three-dimensional model of an object (fig 7, [0069]-[0074], and [0094]-[0095] of Nakajima), wherein the method for analyzing the three-dimensional model which is recorded on the recording medium comprises: obtaining the three-dimensional model generated based on images of the object (figs 7-10, [0069], [0074]-[0075], [0085], and [0090] of Nakajima), the images being imaged by respective cameras from respective viewpoints, the three-dimensional model including three-dimensional points each of which indicating a position of the object (fig 7(RA,RB,RC), and [0089]-[0090] of Nakajima); obtaining camera parameters of at least one camera among the respective cameras ([0065]-[0066], and [0086]-[0087] of Nakajima – position, orientation, depth, and other camera parameters); generating, based on the camera parameters and the three-dimensional model, a depth image indicating a distance between the at least one camera and the object ([0066] and [0069] of Nakajima – depth information added to the frame images FMR); and generating a foreground image indicating an area in which the object is present in at least one image among the images, the at least one image being imaged by the at least one camera (figs 8-10, [0074], [0094], and [0098] of Nakajima – foreground image (FMW) for each viewpoint (A,B,C)).
	Nakajima does not disclose comparing the depth image and the foreground image to determine whether there is a deficiency of a three-dimensional point in the three-dimensional model; and outputting deficiency information if it is determined that there is the deficiency of the three-dimensional point in the three-dimensional model.
	Mogalapalli discloses comparing the depth image and the foreground image to determine whether there is a deficiency of a three-dimensional point in the three-dimensional model (figs 3-4, [0205]-[0206], and [0211]-[0213] of Mogalapalli); and outputting deficiency information if it is determined that there is the deficiency of the three-dimensional point in the three-dimensional model ([0213]-[0219] of Mogalapalli – deficiency (error) information output in order to perform corrections).
	Nakajima and Mogalapalli are analogous art because they are from the same field of endeavor, namely 3D image data capture and processing using multiple cameras at various positions and orientations.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to compare the depth image and the foreground image to determine whether there is a deficiency of a three-dimensional point in the three-dimensional model; and output deficiency information if it is determined that there is the deficiency of the three-dimensional point in the three-dimensional model, as taught by Mogalapalli.  The motivation for doing so would have been to obtain a more accurate 3D imaging result.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nakajima according to the relied-upon teachings of Mogalapalli to obtain the invention as specified in claim 10.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616